DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show wherein the thermal-insulating part 10 is in a form of a core, and wherein the cool-feeling part 20 is in a form of a sheath, as described in the specification (e.g. [0030] and [0034]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Rejections - 35 USC § 102 or 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Magill et al. (US 2005/0164585 A1).

Regarding claims 1-2, Magill teaches a multi-component fiber having enhanced reversible thermal properties and methods of manufacturing thereof (Abstract and [0056]).  The multi-component fiber comprises a fiber body formed from a plurality of elongated members, at least one of the elongated members comprising a temperature regulating material dispersed therein (Abstract). The temperature regulating material comprises a phase change material (Abstract).  The elongated members may be arranged in an island-in-sea configuration or a core-sheath configuration ([0029]).  The temperature regulating material may comprise silica particles, zeolite particles, carbon particles, or an absorbent material impregnated with a phase change material ([0069]).  Thus, the examiner notes that the temperature regulating material can be in at least one of the elongated members (e.g. the sheath), and that zeolite particles meet the claimed limitation of a cool-feeling material being a silicate containing aluminum.

Depending upon the method of manufacturing the multi-component fiber, desirability of further processing, or particular application of the multi-component fiber, the multi-component fiber may further comprise one or more additives, such as, by way of example and not by limitation (among a list of other additives) anti-microbials (e.g., arsenic compounds, sulfur, copper compounds, isothiazolins phthalamides, carbamates, silver base inorganic agents, silver zinc zeolites, silver copper zeolites, silver zeolites, metal oxides, and silicates) (see [0032]).  The one or more additives may be dispersed within one or more of the elongated members comprising the multi-component fiber ([0032]).  The examiner notes that copper compounds and silver copper zeolites meet the claimed limitation of a near infrared reflective material.

With regard to the claimed thermal insulating and cool-feeling parts, the examiner notes that applicant has provided at paragraphs [0037], [0039], [0045] and [0047] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Magill discussed above is the same as or is substantially similar to that disclosed by applicant (also see [0074] of Magill).  Thus, it is the position of the Office that the composition of Magill would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the parts taught by Magill to have the claimed properties.  


Regarding claim 3, Magill teaches wherein core/sheath fiber ‘22’ comprises 50 percent by weight of the core member and 50 percent by weight of the sheath member ([0044]).

Regarding claim 5, Magill teaches that, typically, an elongated member may comprise up to about 90 percent by weight of the temperature regulating material (e.g., up to about 50 percent or up to about 25 percent by weight of the temperature regulating material) ([0070] and [0089]).

Regarding claim 7, Magill teaches that the temperature regulating material may comprise a plurality of microcapsules that contain a phase change material, and the microcapsules may be uniformly, or non-uniformly, dispersed within at least one of the elongated members ([0069]).  According to some embodiments of the invention, the microcapsules may have a maximum linear dimension (e.g., diameter) ranging from about 0.01 to about 100 microns ([0069]).  In one presently preferred embodiment, the microcapsules will have a generally spherical shape and will have a maximum linear dimension (e.g., diameter) ranging from about 0.5 to about 3 microns ([0069]). 

Regarding claim 8, Magill teaches that it should be recognized that the elongated members may be formed from the same polymeric material, in which case the first and second polymeric materials will be the same ([0071]).  Exemplary polymers that may be used to form an elongated member according to various embodiments of the invention include (among others) polyesters (e.g., polyethylene terephthalate, polybutylene terephthalate, polytrimethylene terephthalate, polycaprolactone, polyglycolide, polylactide, polyhydroxybutyrate, polyhydroxyvalerate, polyethylene adipate, polybutylene adipate, polypropylene succinate, and so forth) ([0074]).

Regarding claim 9, Magill teaches that, according to some embodiments of the invention, the elongated members may be arranged in a bundle form wherein the elongated members are generally parallel with respect to one another ([0029]). According to other embodiments of the invention, one or more elongated members may extend through at least a portion of the length of the fiber body, and, if desired, the elongated members may be longitudinally coextensive ([0029]). For example, according to some embodiments of the invention, at least one inner member may extend through substantially the length of the multi-component fiber and comprise a temperature regulating material ([0029]). An outer member may surround the inner member and form the exterior of the multi-component fiber ([0029]).

Regarding claim 10, Magill remains similarly as applied above to claim 1.  Magill further teaches that multi-component fibers may be subjected to, by way of example and not by limitation, woven, non-woven, knitting, or weaving processes to form various types of plaited, braided, twisted, felted, knitted, woven, or non-woven fabrics ([0094]).

With regard to the claimed heat flux and infrared reflectivity properties, the examiner notes that applicant has provided at paragraphs [0017], [0037], [0039], [0045] and [0047] of applicant’s specification specific structural examples which provide the structure and properties claimed.  The examiner notes that the structure of Magill discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of Magill would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the reference teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the parts taught by Magill to have the claimed properties.  




Claim Rejections - 35 USC § 103

Claims 4, 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Magill et al. (US 2005/0164585 A1), as applied to claim 1 above, in view of Liu (CN 102041562A, see attachment).

Regarding claim 4, Magill remains as applied above, teaching antimicrobials that meet the claimed limitation of an infrared reflective material.

Magill does not explicitly disclose wherein based on a total weight of the thermal-insulating part being 100 wt%, the near infrared reflective material is present in an amount ranging from 0.5 wt% to 5 wt%.

However, Liu teaches an antibacterial fiber (Abstract).  The weight percentage content of the inorganic antibacterial agent in the core component of the invention is designed to be 0.1-10% (Abstract and 2nd paragraph on page 3).

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have included the antimicrobial agents in a weight percentage of 0.1-10% in the core of the core-sheath fibers of Magill in order to effectively exert bacteriostatic function without wasting the antibacterial agent and without increasing the production cost of the fiber, as taught by Liu (Abstract and 2nd paragraph on page 3).

Regarding claim 6, Liu teaches that the core component is a melt-processable hydrophilic polymer containing inorganic antibacterial agents with a particle size of 100 nanometers to 10 micrometers (Abstract and 2nd paragraph on page 3).

Regarding claim 10, in the event that Magill is found not to teach the claimed limitation, Magill in view of Liu (modified Magill) is relied upon as applied below.  The examiner notes that the structure of modified Magill discussed above is the same as or is substantially similar to that disclosed by applicant.  Thus, it is the position of the Office that the composition of modified Magill would have the claimed properties as the same compound necessarily has the same properties.  In the alternative, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have expected that the claimed properties would be so provided, as the references teaches similar materials as the claimed structure, and as the properties cannot be separated from the materials.  Thus, absent an objective showing to the contrary, the examiner expects the parts taught by modified Magill to have the claimed properties.  


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
CN 109371494 A. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789